Citation Nr: 0027340	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-08 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for athletes foot.

3.  Entitlement to service connection for residuals of an 
injury to the left eye.

4.  Entitlement to an increased rating for residuals of a 
fracture to the left shoulder with traumatic arthritis, 
currently evaluated as zero percent disabling.

5.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in Wichita, Kansas (RO.  The veteran had active service from 
June 1972 to June 1975, and from April 1976 to June 1996.


FINDINGS OF FACT

1.  The veteran has been diagnosed with hypertension within 
one year following his retirement from active service; 
another medical opinion, also dated within one year following 
the veteran's retirement from active service, specifically 
found that the veteran did not have hypertension.  

2.  The veteran sought treatment for athletes foot during 
service, but such was not noted at the time of his retirement 
examination.

3.  The veteran injured his left eye twice during active 
service, but does not currently have any resulting 
disability.

4.  The veteran is right hand dominant.  

5.  The veteran's left shoulder disorder is manifested by a 
noncompensable loss of range of motion with complaints of 
pain and X-ray evidence of arthritis.  

6.  The RO received a substantive appeal on the issue of an 
increased evaluation for headaches in July 1999, more than 
one year after the veteran was notified of an October 1997 
rating decision that denied an increased evaluation, and more 
than 60 days following an October 1998 statement of the case 
on that issue.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for athletes 
foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for residuals 
of an injury to the left eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a 20 percent evaluation for residuals of 
a fracture to the left shoulder with traumatic arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.1-4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (1999).  

5.  As a timely substantive appeal was not filed following 
the October 1997 rating decision, the Board lacks 
jurisdiction to review the veteran's claim for an increased 
evaluation for headaches.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Alternatively, a claim may be well grounded based 
upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

With respect to a chronic disability subject to presumptive 
service connection, such as cardiovascular disease, including 
hypertension, evidence that the chronic disorder was 
manifested to a compensable degree within one year is 
sufficient to establish evidence of the required nexus.  See 
38 C.F.R. §§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet.App. 
498, 502 (1994).

A.  Hypertension

The veteran's January 1996 retirement examination report 
noted that an EKG taken the previous month recorded marked 
sinus bradycardia, and that the voltage criteria for left 
ventricular hypertrophy were present.  Referencing a January 
1996 X-ray, the retirement examination report noted that the 
cardiac silhouette was borderline enlarged.  The veteran's 
blood pressure was 116/60 while sitting.  The following month 
the veteran was referred for a cardiac risk work-up as a 
result of complaints of chest pain.  The graded exercise test 
report noted no history of hypertension, although a blood 
pressure reading of 120/90 was recorded, and the examining 
physician commented that the reading was most likely a 
transient effect.  However, he further commented that blood 
pressure readings should be taken frequently.  The veteran 
was diagnosed with atypical chest pain, and cardiomegaly was 
to be ruled out.

As a result of this claim, the veteran was provided a VA 
cardiac examination in June 1997.  The veteran's medical 
history was reviewed, including his history of chronic 
migraine headaches.  The veteran denied cardiac symptoms, 
such as shortness of breath.  The examiner did note that the 
veteran was taking Verapamil for migraine headaches, but not 
hypertension.  Blood pressure readings were 132/69 (sitting), 
126/78 (lying), and 124/69 (standing).  The examiner stated 
that there was no current or past history of hypertension, 
and that the veteran's use of Verapamil was only for migraine 
headaches.

In contrast to the June 1997 VA examiner's opinion, VA 
medical treatment providers have reported that the veteran 
does have hypertension.  In January 1997, a VA clinician 
noted that the veteran's hypertension was stable, and he 
repeated that assessment the following month.  A February 
1997 ophthalmic treatment record also noted that the veteran 
had high blood pressure.

The Board finds that the veteran's claim for service 
connection for hypertension is plausible, and thus well 
grounded.  In this regard, the Board notes that hypertension 
may be service-connected presumptively if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
January and February 1997 treatment records reflect a 
diagnosis within one year following service retirement.  
However, because the examiner in June 1997 did not find 
hypertension, it is unclear from the evidence of record 
whether the hypertension diagnosis was made solely by history 
or whether the diagnosis is otherwise supported and may be 
related to service.  Further information is required, as 
discussed in the REMAND portion of this decision.

B.  Athletes Foot

Service medical records show that in May 1977 the veteran had 
athletes foot.  He again sought treatment for the condition 
in April and May 1979.  On the later visit, complained of 
sore feet for a long period of time.  The diagnosis was tinea 
pedis.  He was given Tinactin.  At the time of his January 
1996 retirement examination, the veteran denied foot 
problems, but he did report the presence of acne (for which 
he is now service-connected).  No reference to athletes foot 
as a chronic disorder is contained in his retirement 
examination.

The veteran filed this current claim in April 1998.  He was 
provided a VA examination in May 1998.  The veteran informed 
the examiner that he had chronic itching and scaling of the 
feet.  The examiner stated that there was scaling between the 
toes, but there were no systemic or nervous manifestations.  
The veteran was diagnosed with dermatophytosis of the feet.  

In his December 1998 notice of disagreement, the veteran 
stated that he had sought both medical facility and field 
treatment for this disorder, and that field medics would not 
necessarily record each visit.  The veteran also stated that 
the powder given to him was not effective, and that he used 
over-the-counter medication which still did not solve his 
problem.

In light of the above, the Board must find that this claim is 
not plausible, and thus it is not well grounded.  It is by no 
means clear that the veteran's athletes foot was a chronic 
disorder in service.  A single diagnosis post-service, in 
conjunction with three references during a service career of 
more than 20 years, does not necessarily show a chronic 
disorder.  In the absence of evidence of a claimed chronic 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In addition, there 
is no evidence of a medical nexus between the in-service 
athletes foot and his single post-service diagnosis, other 
than the veteran's statements.  As a layperson, the veteran 
is not competent to provide a medical opinion linking the 
dermatophytosis to the episodes of athletes foot years 
earlier in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Finally, there is no evidence of continuity of 
symptomatology, which would warrant service connection under 
the auspices of 38 C.F.R. § 3.303 and the analysis under 
Savage.  Although there are references to athletes foot 
during service, a number of years prior to the veteran's 
retirement no medical professional has stated that this 
represents a continuation of the in-service diagnosis or 
associated the dermatophytosis of the feet with the veteran's 
history of symptoms.  For the above reasons and bases, the 
Board must find that this claim is not well grounded in the 
absence of such medical opinion.

C.  Injury to the Left Eye

The veteran contended in his December 1998 notice of 
disagreement that he had at least some residuals of an in-
service injury in July 1982 when a particle went into is left 
eye during construction.  Service medical records confirm 
that in July 1982 debris became imbedded in the veteran's 
left eye as a result of construction.  Irrigation did not 
offer relief, and he was referred to the medical officer on 
duty.  Also, in January 1992, the veteran suffered a 
laceration beneath his left eyebrow.  He was treated in an 
emergency room.

As a result of his compensation claim, the veteran was 
provided a VA eye examination in May 1998.  He informed the 
examiner that during service some debris went into his eye 
during construction, and that he saw a physician at the time.  
However, the veteran did not have any residual complaints.  
Headaches were also reported, but the veteran denied visual 
disturbances.  (The veteran has been granted service 
connection for headaches.)  He denied diplopia, but reported 
photosensitivity in bright sunlight.  Based on the 
examination and the veteran's history, the examiner stated 
that the veteran had a refractive error and mild 
photosensitivity, and that he should return to the eye clinic 
as needed.  These results are substantially similar to a 
February 1997 VA treatment record, which noted that the 
veteran had mixed astigmatism.  

For VA compensation purposes, refractive error of the eye and 
congenital or developmental disorders generally are not 
service connectable.  38 C.F.R. §§ 3.303(c), 4.9.  The only 
eye problems the veteran appears have are a refractive error 
and photosensitivity.  While service connection may be 
granted for a congenital or developmental disorders in 
certain limited circumstances, such as when such has been 
aggravated by superimposed disease or injury, there is no 
medical evidence showing that this has occurred in this case.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  The 
refractive error in this claim is thus not service-
connectable, and there is no evidence that any 
photosensitivity is a result of the in-service incidents.  
Indeed, the examiner who performed the May 1998 VA 
examination indicated that the veteran did not currently have 
any residuals of the in-service injuries.  As the veteran 
does not have any residuals from the in-service injuries, the 
Board must find that this claim is not well grounded. 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.

In denying these two claims as not well grounded, the Board 
would note that VA has no duty to assist in the absence of a 
well-grounded claim.  The veteran has been informed of the 
evidence required to establish well-grounded claims of 
entitlement to service connection.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

II.  Evaluations

A.  Left Shoulder

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  

Plate I of 38 C.F.R. § 4.71 provides that full range of 
motion of the shoulder is 180 degrees of forward flexion, 180 
degrees of abduction, and 90 degrees for both internal and 
external rotation.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f) (1999).

The veteran was originally service connected for a left 
shoulder disability following an injury during his first 
period of service in 1974 and a 10 percent rating had been 
assigned from June 1975 before he returned to active duty.  
He is right-handed.  Thus, his left shoulder is his minor 
shoulder.  On a VA orthopedic examination in October 1996 in 
connection with his compensation claim, forward flexion of 
the left shoulder was to 180 degrees, and abduction was 
likewise a full 180 degrees.  Internal and external rotation 
was a full 90 degrees.  There was no evidence of muscle 
atrophy.  

The veteran was provided a VA orthopedic examination as a 
result of this claim in June 1997. He complained of pain in 
both shoulders.  The pain would come and go, but kept him 
from doing exercises and made it difficult for him to lift 
some packages in his job as a property identifier and 
examiner.  He put the severity of his pain at 8 out of 10, 
with 10 being the worst about once per month for about 2 
hours.  There was no joint swelling.  As for the left 
shoulder, he had 100 degrees of flexion, 100 degrees of 
abduction and 90 degrees of internal and external rotation.  
X-rays taken in June 1997 reportedly showed osteoarthritic 
changes in the left shoulder, with evidence of degenerative 
cystic lesions in the left humeral head.  The radiologist 
stated that there was a slight progression as compared to X-
rays taken in September 1996.  

Diagnostic Code 5010 evaluates posttraumatic arthritis, which 
in turn uses the criteria for degenerative arthritis under 
Diagnostic Code 5003.  Arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 (1999).

Diagnostic Code 5201 evaluates limitation of motion of the 
arm, and provides that when a minor arm can only raise to 
shoulder level, a 20 percent evaluation is warranted, while a 
30 percent evaluation, the highest available under that code, 
is warranted when limitation of motion of the arm is to only 
25 degrees from the side.  38 C.F.R. § 4.71, Diagnostic Code 
5201 (1999).  In pertinent part, however, under 38 C.F.R. 
§ 4.59, it is the intention to recognize any form of 
arthritis that is actually painful, unstable, or productive 
of malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

In light of the above, the Board finds that a 10 percent 
evaluation may be based upon the noncompensable loss of range 
of motion, in conjunction with X-ray evidence of arthritis, 
under Diagnostic Code 5003.  While the veteran displayed some 
loss of range of motion at his most recent VA examination, in 
June 1997, such does not rise to a compensable level as 
contemplated by Diagnostic Code 5201.  In contrast, he 
displayed full range of motion at the time of his October 
1996 VA examination.  With consideration of 38 C.F.R. § 4.59, 
however, and the applicable diagnostic code for restricted 
shoulder motion, DC 5201, the minimum compensable rating for 
painful motion due to arthritis is 20 percent.  The Board 
concludes that the veteran's report of shoulder pain, even 
though not clinically described on examination with the range 
of motion testing, is credible.  Accordingly, the higher 20 
percent rating may be granted.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional loss due to 
painful motion.

However, the Board finds that the evidence is against an 
evaluation in excess of 20 percent.  There has been no joint 
swelling, and no further report of disuse despite some 
restrictions on exercising and in lifting with employment.  
Further, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the disability from 
residuals of a fracture to the left shoulder with arthritis 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

B.  Headaches

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction, the RO, mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (1999).  In the absence of a proper and 
timely substantive appeal, the Board is without jurisdiction 
to determine the merits of the case.  See 38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In August 1999, the VA General Counsel issued an opinion that 
held that the Board does have the authority to address the 
question of timeliness of a substantive appeal in the first 
instance.  Further, the Board may dismiss an appeal in the 
absence of a timely-filed substantive appeal.  However, 
adequate notice and opportunity to be heard on the question 
of timeliness must be given to an appellant to assure 
fundamental due process rights.  VAOPGCPREC 9-99 (issued 
August 18, 1999).  

Here, an October 1996 rating decision granted service 
connection for headaches, and assigned an initial 10 percent 
disability evaluation.  The veteran was informed of that 
rating decision and his appellate rights in correspondence 
dated later that month.  A photocopy of the rating decision 
was enclosed with the correspondence.  

In May 1997, the RO received correspondence from the veteran 
stating that he sought a reevaluation of his service-
connected headaches.  An October 1997 rating decision 
continued the 10 percent evaluation, and the veteran was 
informed of that decision and appeal rights in correspondence 
dated October 23, 1997.  On April 14, 1998, the RO received a 
notice of disagreement with the evaluation assigned to 
headaches.  A statement of the case was issued in October 
1998 with respect to the evaluation of the headaches.  The 
next relevant submission from the veteran's representative 
was a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received by the RO in July 1999.  This was more than 60 days 
following the October 1998 statement of the case, and more 
than one year following notice of the October 1997 rating 
decision, the latter of the two rating decisions on this 
issue.

In July 2000 correspondence, the Board informed the veteran 
that it had raised the issue of the timeliness of his 
substantive appeal.  A photocopy of the correspondence was 
sent to the veteran's representative.  The Board invited the 
veteran and his representative to make an argument on this 
point within 60 days of the correspondence.  No response has 
come from either the veteran or his representative.  

As neither the veteran nor his representative filed a timely 
substantive appeal following the October 1997 rating 
decision, the Board is without jurisdiction to hear the 
merits of his claim for a higher evaluation for headaches.  
Accordingly, this portion of the appeal is dismissed.  The 
veteran is free to file a claim for an increased evaluation 
at any time.


ORDER

The veteran's claim for service connection for hypertension 
is well grounded, and to this extent only, this appeal is 
granted.

Service connection for athletes foot is denied.

Service connection for residuals of an injury to the eye is 
denied.

Subject to the laws governing monetary payments, a 20 percent 
evaluation is granted for residuals of a fracture to the left 
shoulder.

The veteran's claim for a disability evaluation in excess of 
10 percent for headaches is dismissed.


REMAND

As discussed, there is conflicting medical evidence as to 
whether the veteran has hypertension which may be related to 
service.  There are VA treatment records dated within one 
year following the veteran's retirement from service that 
reflect a diagnosis, but a June 1997 opinion is to the 
contrary.  Since the veteran's claim is well grounded, it is 
entitled to VA assistance in developing all theories related 
to service connection for hypertension, even apart from 
presumptive service connection.  See Schroeder v. West, No. 
99-7103 (Fed. Cir. May 18, 2000).  The Board finds that 
further information is required before an informed decision 
can be made, and thus, this claim is REMANDED for the 
following action:

1.  The RO is requested to afford the 
veteran a VA examination to determine 
whether he has essential hypertension and 
clarify the onset of the disease, if 
present.  Any tests deemed necessary 
should be completed.  The examiner also 
should be asked (1) to reconcile the VA 
treatment records dated within one year 
following the veteran's retirement from 
service that show a diagnosis of 
hypertension and the June 1997 conclusion 
that he did not have hypertension.  If 
the examiner concludes that the veteran 
has essential hypertension, the examiner 
should be asked to provide an opinion as 
to (2) whether it is as likely as not (50 
percent or greater) that the disease was 
present during service.  The claims file 
must be made available to the examiner 
for review.

2.  The RO should then review the 
veteran's claim for hypertension on the 
basis of all the evidence, to include 
direct as well as presumptive service 
connection theories.  The veteran and his 
representative should then be furnished a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.







The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals


 



